OPINION
By STEVENS, J.
The facts herein are substantially the-same as those recited in the opinion in Janosik v Spang, case No. 2381, decided this day. (18 Abs 72), and arise out of the same occurrence; this, however, being the case of the driver of the automobile.
This case, upon trial in the Common Pleas Court, also resulted in a verdict and judgment in favor of the defendant.
Two errors are urged as warranting a reversal of the trial court’s judgment:
1. That there was error in the charge of the court.
2. That the verdict is manifestly against the- weight of the evidence.
A careful consideration of the errors alleged to have been committed in the charge of the court convince us that, as applied to the driver of the car in question, there was no prejudicial error in the charge as given; and we are unable to unanimously agree that the verdict and judgment were manifestly against the weight of the evidence.
Judgment affirmed.
WASHBURN, PJ, and FUNK, J, concur in judgment.